department of the treasury washington n d d c ep ea ‘ tax_exempt_and_government_entities_division aug - ‘ legend taxpayer a taxpayer b company c company d attorney e ira w ira x roth_ira y roth_ira z month dear this is in response to your letter of correspondence dated authorized representative request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request in which you through your and as supplemented by page taxpayer a is married to taxpayer b during month of calendar_year taxpayer a converted a traditional individual_retirement_arrangement ira ira w maintained with company d to a roth_ira roth_ira y also maintained with company d also during month of calendar_year taxpayer b converted a traditional_ira ira x to a roth_ira roth_ira z ira x and roth_ira z were also set up and maintained with company d iras w and x represented traditional iras that had been transferred from company c the documentation that accompanied this ruling_request indicates that although taxpayers a and b had converted their traditional iras iras w and x to roth iras roth iras y and z during company d did not follow all of its procedures in doing so thus when taxpayers a and b filed their federal_income_tax return form_1040 they were not sure that their conversion s had in fact occurred taxpayers a and b subsequently discovered that the conversions had occurred furthermore documentation that accompanied this ruling_request indicates that the conversions had occurred pursuant to taxpayers a and b’s requests with respect to calendar_year taxpayers a and b timely filed a joint federal_income_tax return form_1040 furthermore with respect to calendar_year since the adjusted_gross_income of taxpayers a and b did not exceed the limit found in sec_408a of the internal_revenue_code taxpayers a and b were eligible to convert their traditional iras iras w and x to roth iras roth iras y and z taxpayers a and b did not reflect on their joint federal_income_tax return that one quarter of the amount of the traditional iras converted to roth iras represented taxable_distributions from their traditional iras thus as of the date of this ruling_request the portion s of the amount s converted from traditional iras to roth iras by taxpayers a and b that should have been reflected on their joint federal_income_tax return form_1040 have not been so reflected your authorized representative has asserted on your behalf that taxpayers a and b are aware that certain statutes of limitations with respect to calendar_year have expired thus they are of the opinion and have been so advised by counsel that there is a degree of uncertainty as to whether the internal_revenue_service may be able to collect federal_income_tax on one quarter of the amounts that had been converted from traditional iras to roth iras even if calendar years and represent open tax years however since calendar_year is a closed tax_year taxpayers a and taxpayer b have also been advised that they may be liable for federal income taxes on a portion of any distribution or distributions received by either from his or her roth_ira thus taxpayers a and b are uncertain as to the federal tax ramifications of their filing the joint federal_income_tax return in the manner in which they did additionally mee taxpayers a and b wish to avoid future difficulties that may arise if they continue their iras as roth iras relief under sec_301_9100-3 of the regulations represents the most efficient method of resolving the above-described difficulties taxpayers a and b are of the belief that their filing this request for during calendar_year taxpayers a and b contacted attorney e regarding taxpayers a and b’s failure s to timely recharacterize their roth iras y and z this request for relief under sec_301_9100-3 of the regulations was filed shortly thereafter during calendar_year based on the above facts and representations the following letter_ruling is requested that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed sixty days from the date of this letter_ruling to recharacterize their roth iras y and z as traditional iras with respect to the above request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in short that a taxpayer shall not be permitted to make a qualified conversion contribution from a traditional_ira to a roth_ira if his adjusted_gross_income for the taxable_year of conversion exceeds dollar_figure page sec_1_408a-4 of the regulations q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal_income_tax return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after december sec_301 c of the regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 - sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if taxpayer’s request for sec_301_9100-3 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable dili gence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in page requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the internal_revenue_service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability then if the election had been timely made sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it - been timely made are closed by the statute_of_limitations befo e the taxpayer's receipt of a ruling granting relief under this section in this case taxpayers a and b converted their traditional iras ira w and ira x to roth_ira y and roth_ira z during taxpayers a and b were eligible to convert said traditional iras to roth iras taxpayers a and b timely filed their joint federal tax_return taxpayers a and b had until date to timely recharacterize their roth iras y and z as traditional iras taxpayers a and b filed this request for sec_301_9100-3 relief shortly after contacting attorney e furthermore documentation submitted on behalf of taxpayers a and b indicates that they were unsure as to whether they had in fact converted their traditional iras to roth iras and that such uncertainty was not unreasonable the facts of this case indicate that although taxpayers a and b did convert their traditional iras ira w and ira x to roth iras y and z they were unaware of having done so at the time they filed their federal_income_tax return furthermore as a result of their uncertainty as to whether they had converted their traditional iras to roth iras they have never filed a federal_income_tax return form_1040 consistent with said conversions thus if the service granted sec_301_9100-3 relief in this case taxpayers a and b would not need to file an amended f ederal income_tax return for page since the return which they have already filed reflects the federal tax consequences of timely recharacterization thus with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to not making the election to recharacterize your roth iras as traditional iras therefore you are granted an extension of sixty days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it section 6100g of the code provides that it may not be used or cited as precedent this letter_ruling assumes that all of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto this ruling letter was prepared by group he may be contacted at of this page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours frances v sloan‘ manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
